Citation Nr: 1034276	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-36 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
major depressive disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from March 1970 to March 1972.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied entitlement to service connection for 
hearing loss and PTSD.  

The claim of entitlement to service connection for right ear 
hearing loss and a psychiatric disability to include PTSD are 
REMANDED to the RO via the Appeals Management Center (AMC) and 
are addressed in the REMAND section of this decision.


FINDING OF FACT

The Veteran does not currently have left ear hearing loss by VA 
standards.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2009).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  These notice requirements apply to all five 
elements of a service connection claim, including: (1) veteran 
status; 
(2) existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006).

In this case, the RO provided the Veteran with VCAA notice by 
letters dated in November 2007, January 2008, September 2008 and 
July 2009, the latter two sent after initially deciding those 
claims in a rating decision dated February 2008.  The timing of 
such notice does not reflect compliance with the requirements of 
the law as found by the Court in Pelegrini II.  However, the RO 
later cured this timing defect by reajudicating the Veteran's 
claims in a supplemental statement of the case issued in 
September 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The content of the notice letters reflects compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letters, the RO acknowledged the Veteran's claims, notified 
him of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, notified 
him of VA's duty to assist and indicated that it was developing 
his claims pursuant to that duty.  The RO also provided the 
Veteran all necessary information on claims for service 
connection for PTSD based on personal assault, disability ratings 
and effective dates.  

In addition, the RO identified the evidence it had received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO advised 
the Veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.  

In October 2009, the Veteran reported that he continued to be 
treated for "all of my disabilities" at a VA medical center.  
VA treatment records for the period through August 2009, have 
been associated with the claims folder.  These do not show 
ongoing treatment for hearing loss.  In November 2009, the 
Veteran submitted an authorization for release of medical records 
in which he reported VA treatment only for his psychiatric 
disabilities.  Accordingly, it does not appear that there are 
outstanding records of treatment for hearing loss.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including service 
treatment and personnel records and post-service treatment 
records.  

The RO also conducted medical inquiry in support of the Veteran's 
claim for service connection for left ear hearing loss by 
affording the Veteran a VA audiological examination. 


II.  Analysis

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain chronic diseases, 
including organic diseases of the nervous system, such as 
sensorineural hearing loss, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, one of these conditions 
manifested to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In cases involving service connection for hearing loss, impaired 
hearing will be considered to be a disease when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

According to statements he submitted during the course of this 
appeal, the Veteran developed hearing loss during service 
secondary to noise exposure while working as a fireman on a ship.  
In this capacity, he spent a significant amount of time in engine 
and boiler rooms, where he suffered acoustic trauma.  He asserts 
that, since discharge, he has not been exposed to any loud 
noises.  

On enlistment examination conducted in December 1969, an 
audiometer revealed the following pure tone thresholds, in 
decibels:
HERTZ

500
1000
2000
3000
4000
LEFT
35
5
5
--
10

The examiner noted defective hearing based on these findings. 

Thereafter, while still serving on active duty, the Veteran 
reported hearing difficulties affecting the right ear only.  On 
separation examination conducted in December 1969, an audiometer 
revealed the following pure tone thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
LEFT
20
5
0
10
0

Following discharge, the Veteran did not seek treatment for 
hearing loss, but he underwent a VA audiological examination.  
During this examination, conducted in October 2008, an audiometer 
revealed the following pure tone thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
LEFT
20
20
20
35
30

The VA examiner noted speech recognition of 96 percent in the 
left ear and normal to mild sensorineural hearing loss.  These 
findings, however, do not satisfy the criteria for VA hearing 
loss under 38 C.F.R. § 3.385.  

The Veteran's service personnel records confirm that, during 
service, he served on a ship and had a military occupational 
specialty of fireman, the duties of which likely exposed him to a 
significant amount of noise.  Certainly the Veteran is competent 
to state that he was exposed to excessive noise in service.  

Lay evidence may be considered competent when: (1) the layperson 
is competent to identify a medical condition, (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example that a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer).  

The Veteran is competent to report that he experiences hearing 
loss, but it would require medical testing to show that he has 
hearing loss as a current disability for VA purposes.  See 
38 C.F.R. § 4.85 (2009) (setting forth requirements for testing 
hearing loss).  The testing in this case shows that the Veteran 
does not have hearing loss disability as defined by VA. 

In the absence of competent evidence of current hearing loss, the 
Board concludes that hearing loss of the left ear was not 
incurred in or aggravated by active service.  A preponderance of 
the evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

As noted above the Veteran has reported ongoing VA treatment for 
his psychiatric disabilities.  These treatment records have not 
been obtained.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b),(c).

Under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes 
providing a claimant a medical examination or obtaining a medical 
opinion when an examination or opinion is necessary to make a 
decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability or recurrent 
and persistent symptoms thereof and indicates that the disability 
may be associated with the claimant's service.

The RO afforded the Veteran a VA audiology examination during the 
course of this appeal, but the report of that examination is 
inadequate to decide this claim.  The examiner ruled out a 
relationship between the Veteran's right ear hearing loss and 
service on a finding that, although the Veteran was likely 
exposed to excessive noise in service, his entrance and exit 
hearing tests were normal, indicating that any noise exposure had 
no impact on hearing.  

The examiner did not report any consideration of the Veteran's 
enlistment examination in December 1969, which specifically notes 
defective hearing or service treatment records, including records 
from an August 1971 visit, during which the Veteran reported 
difficulty hearing in his right ear and indicated that, for two 
weeks, he had not be able to distinguish what people were saying.  
The examiner acknowledged that the Veteran served in capacities 
that would have exposed him to noise, but concluded without 
elaboration that the service treatment records did not indicate 
that this had a negative impact on hearing.  

To be adequate a medical opinion must be based on consideration 
of an accurate history and be accompanied by a rationale.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's PTSD claim is based on an allegation of an in-
service, ongoing personal assault.  VA will not deny a PTSD claim 
based on personal assault without first advising the Veteran that 
evidence from sources other than service records, or evidence of 
behavior changes may constitute credible supporting evidence of 
the claimed stressors.  75 Fed. Reg. 39852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. 
§ 3.304(f)(4)).

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

The Veteran received some notice as required by the regulation, 
but the letters did not notify him of all the sources listed in 
the regulation or specifically advise him that evidence of 
behavior changes may constitute credible supporting evidence of 
the sexual assault.  Therefore, a remand is necessary to advise 
him of this, and to allow him the opportunity to submit 
additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 
(2008)

The Veteran's service personnel records show that, during service 
on the USS Samuel Gompers, he had disciplinary problems.  

According to these records, the Veteran was reprimanded for 
sleeping during working hours, having unauthorized absences, 
being late several days weekly, and using drugs (confirmed on 
urinalysis).  Supervisors noted that it was difficult to keep the 
Veteran in the fire room and that he went to sick bay on average 
twice weekly, which would support the Veteran's claim that he 
tried to get away from that room as frequently as possible.  

The record contains reports from VA mental health professionals 
diagnosing PTSD on the basis of in-service sexual assault.  An 
examination is needed to obtain an opinion as to whether there is 
evidence of behavior changes in response to the claimed in-
service stressors.  

This case is REMANDED for the following action:

1.  Provide the Veteran with notice that 
that evidence from sources other than 
service records, or evidence of behavior 
changes may constitute credible supporting 
evidence of the claimed stressors in 
accordance with 75 Fed. Reg. 39852 (July 
13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(5) (formerly 38 C.F.R. 
§ 3.304(f)(4)).  The Veteran may ask mental 
health treatment providers to provide 
opinions in this regard.

2.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for right ear hearing 
loss.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in a written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) record in detail the Veteran's 
reported history of pre-service, 
service and post-service 
occupational and recreational 
noise exposure;

b) opine whether the Veteran's 
right ear hearing loss is at 
least as likely as not related to 
his active service, including in-
service noise exposure while 
working as a fireman;

c) if not, opine whether the 
Veteran's right ear hearing loss 
preexisted service and worsened 
therein;

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

3.  Afford the Veteran a VA psychiatric 
examination.  The examiner should review 
the claims folder and note such review in 
the examination report.  The examiner 
should report all psychiatric diagnoses.

If the examiner diagnoses PTSD, the 
supporting stressors should be identified.  
If the Veteran does not meet the criteria 
for this diagnosis, the examiner should 
identify the elements that are found to be 
absent.

The examiner should report whether there is 
evidence of behavior changes in response to 
the Veteran's claimed in-service personal 
assault.  The examiner should note the 
reports of disciplinary problems and 
frequent sick call visits in service.

If a psychiatric disability other than PTSD 
is diagnosed, the examiner should provide 
an opinion as to whether the disability had 
its onset in service or is otherwise the 
result of a disease or injury in service.

The examiner should provide a rationale for 
these opinions.  The opinions should take 
into account the Veteran's reports of 
symptoms and injuries notwithstanding the 
contents of the service treatment and 
personnel records. 

4.  The agency of original jurisdiction 
(AOJ) should review the examination reports 
to insure that they contain all the 
opinions and information requested in this 
remand.

5.  If the benefit sought on appeal is not 
granted, the AOJ should issue a 
supplemental statement of the case.

Subject to current appellate procedure, return this case to the 
Board for further consideration.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


